Title: From Thomas Boylston Adams to William Meredith, 2 September 1806
From: Adams, Thomas Boylston
To: Meredith, William



Dear Sir.
Quincy 2d: September 1806.

Accept my best thanks for the Volume of Moore’s fugitive poems, which accompanied your letter of the 23d: ult: It is the more acceptable, as it completes my set of his works, the former of which, were presented me, by S. Ewing. As specimens of perfection in the style of printing books, in your City, they are far superiour to any I have ever seen; but of their contents, I am truly not sufficiently possessed, to pass judgment upon their merits. Of Mr: Moore I have a very favourable opinion, as a Poet and as a Schollar. No man ever read Greek so currently as he does, without being a luminary of Science. The Greek language really seems to possess the faculty of inspiration. It is the oil that feeds the taper Lamp of learning, and there is nothing in my esteem more enviable than a facility of conversing with “the most illuminated people on earth” (as Cumberland calls the Greeks) in their own tongue—But Alas! the labour. I never did so understand that magic language as to be able to read it with ease, and it is not very probable I ever shall, though my father is often encouraging me to buckle too and master it. After thirty years preaching, he says he has made a convert of my brother to his belief in the importance of the Greek language, and perhaps he may not despair of drilling me, in as short a time, into Grecian discipline.
Moore’s preface to his fugitive pieces might have been spared. I know the meridian for which he published required no less than that he should offer a deliberate affront to the Americans, and instead of softening the sauciness of his remarks, by any bland expression, that he should say “just enough to offend.” He probably read our Newspapers and saw too much of Virginia. I cannot help being piqued at a sneer and hurt at a frown upon my Country and its inhabitants; but soberness of reflection generally adds the double mortification, that there is too much truth in the libel. This however takes detracts nothing from the force of the sentiment, for who has philosophy enough to be taken to task and ridiculed for his faults & imperfections, in the face of the world, without taking offence at the familiarity? Moore was himself offended by the rude familiarity of Democracy and Republicanism, and he revenges himself by giving a specimen of Monarchical satire, which about balances the account. I suppose, “Mr: Dennie and his friends”, of whom he speaks with such distinction, feel some complacency towards him, and it proves perhaps no more than this, that upon more intimate acquaintance his exceptions would have been more numerous.
Our Commencement at Cambridge was uncommonly brilliant. The exercises were not altogether equal to those of the last year, though very reputable to the College. Of one of the performances on the succeeding day, it becomes not me to speak. The company was much more select, as it usually is, than on the day preceding and more numerous than on any former occasion. For the accommodation of the audience—perhaps I should say spectators, the Society convened in the Meeting house, a building capable of receiving more than double the number of the Church where we used to convene— I had graduated my voice for the lesser building, and, of course, was but imperfectly heard in the larger. My discourse was so exclusively designed for the entertainment of my bretheren, at whose request it was delivered, that I very well knew the Ladies would think it monstrous dull, as in truth it was; but my credit suffered less from them by their not being so situated as to hear— The dear creatures gave me credit (for aught I know,) for an intention to please them, than which nothing was further from my subject or my thoughts.
The Poem was pronounced with a louder voice and more rhapsody & of course, was better suited to the Sex—I hope it will be published, and if it should be, I will send you a copy—The Poet was my Classmate and an intimate friend—I am partial perhaps to his merit, but it has always appeared to me that his poetry was the best of all American Specimens—
Give my love to “M.” whose sagacity in detecting blunders I have often had occasion to remark—Nevertheless—under favor I would ask if the “dead-watch of night,” be not the nearest approach to the dawning of day”. If so, why then the “little urchin aforesaid,” adventured out of one region into another, though both extreemly dark no doubt; as the absence of light is apt to produce that effect; and the distinction between night & morning being only nominal and arbitrary—immagination surely has a better claim to sport with names than time with Seasons. So that I cannot retract my expression without more cogent arguments than the stanza of “M.”
Darkness ‘tis true obscured my sight
Yet led me not astray—
For tho’ the region was not light
Old time pronounced it day.
The pleasure of visiting Philadelphia, at some future period, is, I very sincerely hope, in reserve for me and my Wife; but it is quite out of my power to foretell the time when. Your meditated excursion to Niagara will probably soonest happen, and you know that the town of Quincy is in the way to the lakes; so that I expect a visit from you ere you have one from me. In all  events there is much comfort in the anticipation.
My Wife, of whom I am not very apt to talk even now: but who concentrates all my best thoughts, has lately found out that I hold a correspondence with people in Philadelphia, with whom she has no acquaintance, and as this circumstance might lead to unlucky surmises, I have taken some pains to introduce her to you and your lady; since which she has expressed a desire to be better acquainted. She wonders what I have written about her daughter, which could have produced a sort of birth-day Ode already, and insists upon knowing and reading in future all I write upon the subject. This is so reasonable a demand, that I cannot refuse her the gratification; so that in future you may calculate upon my taking the same liberty with your letters, as you have taken with mine.
With kind remembrance to all friends I am truly yours 
T. B. Adams